NOTICE OF ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, corresponding to claims 22-34 in the reply filed on March 2, 2022 is acknowledged.  As noted below, this application is in condition for allowance except for the presence of claims 35-43 directed to a non-elected invention without traverse.  Accordingly, claims 35-43 have been cancelled.

Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Reasons for Allowance
Claims 22-34 are allowed.  The following is an examiner’s statement of reasons for allowance:
The closest prior art of Kellogg, Jr. (U.S. Patent No. 10,071,177) discloses a system for sterilizing a room, the system comprising: 
A fan (RC-1) to remove a sterilizing agent from the room (column 13, lines 15-20); 
A sterilization agent generator for generating the sterilization agent used in sterilizing the room (column 13, lines 3-13); 
A sterilization agent decomposer (i.e. catalytic converter) to decompose the sterilization agent at the end of a sterilization procedure in a single cycle of gas through the decomposers (column 13, lines 16-23); 
At least one sterilization agent detection sensor for detecting the concentration of ozone in the room, wherein the sterilization agent detection sensor will intrinsically include one or more sterilization agent detection sniffers mounted in proximity to one or more walls of the room and/or adjacent space for use in detecting concentration of the sterilization agent (column 9, lines 31-45; column 13, lines 20-23); 
A plurality of dampers positioned in proximity to openings in the room that allow the room to be hermetically sealed when engaged (column 12, lines 55-62); 
One or more occupancy sensors arranged to detect for the presence of a person in the room prior to engaging the sterilization procedure (column 8, lines 50-60; column 12, lines 37-41); 
An exhaust, wherein the exhaust comprises a seal (BTD-5) that opens the one or more rooms to the exhaust, and a fan (i.e. exhaust fan).  See particularly Figure 6 and column 12, line 20 to column 13, line 45.
The instantly claimed invention is distinctly different from Kellog, Jr. in that the reference does not disclose that the system utilizes ozone with an ozone generator, the system does not include a switch that allows the sterilization procedure to occur, and there is not a second ozone decomposer in the system of Kellog, Jr. The reference further does not disclose the claimed one or more leak detection sniffers, the one or more seals, or the claimed one or more emergency buttons that when activated cause ventilation of the room through an emergency exhaust, wherein the emergency exhaust comprises the claimed seal, fan, and the emergency ozone decomposer.
Thus, independent claim 22, and the claims that depend therefrom, are allowable over the closest prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN C JOYNER whose telephone number is (571)272-2709. The examiner can normally be reached Monday-Friday 8:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MARCHESCHI can be reached on (571) 272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN JOYNER/Primary Examiner, Art Unit 1799